Name: Council Regulation (EEC) No 3601/85 of 17 December 1985 applying generalized tariff preferences for 1986 in respect of certain agricultural products originating in developing countries
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  taxation
 Date Published: nan

 No L 352/ 192 Official Journal of the European Communities 30. 12 . 85 COUNCIL REGULATION (EEC) No 3601/85 of 17 December 1985 applying generalized tariff preferences for 1986 in respect of certain agricultural products originating in developing countries Whereas it is desirable therefore that the Com ­ munity continue to apply generalized tariff prefer ­ ences , in the context of the conclusions reached in UNCTAD and in accordance with the intentions expressed in the said Committee in particular by all the preference-giving countries ; Whereas the temporary and non-binding nature of the system means that the offer may be withdrawn wholly or in part at a later stage, thus maintaining the possibility of remedying any unfavourable situa ­ tions which might arise, including in the African, Caribbean and Pacific States (ACP States) following the implementation of the system ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 3033/80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), and in particular Article 12 thereof, Having regard to the proposal from the Commis ­ sion (2), Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas , within the context of UNCTAD, the Euro ­ pean Economic Community offered to grant tariff preferences on certain processed agricultural prod ­ ucts of Chapters 1 to 24 of the Common Customs Tariff which originate in developing countries ; whereas the preferential treatment proposed in that offer consists , in respect of certain goods which are subject to the trade arrangements laid down in Regulation (EEC) No 3033/80, of a reduction in the fixed component of the charge applicable to such goods by virtue of that Regulation, and, in respect of products which are subject to the single customs duty, of a reduction in such duty ; whereas preferen ­ tial imports of the products concerned should be effected in general without quantitative restrictions ; Whereas the positive role played by this system in improving access for developing countries to the markets of the preference-giving countries was recognized at the ninth session of the UNCTAD Special Committee on Preferences ; whereas it was there agreed that the objectives of the generalized preferences scheme would not be fully achieved by the end of 1980, that consequently it should be pro ­ longed beyond the initial period and that an overall review of the system should take place in 1990 ; Whereas, when the Community proposed its gener ­ alized tariff preferences scheme for the second 10 ­ year period, it envisaged to analyse in 1985 the func ­ tioning of the scheme and introduce measures of adjustment that would prove necessary ; Whereas experience from the application of the Community scheme in the first 15 years has shown that the scheme has to an appreciable extent achieved its intended objectives ; whereas it is there ­ fore appropriate to maintain its fundamental fea ­ tures , namely a reduction in customs duties without any restriction in the quantities imported for certain agricultural products listed in Annex II , and a reduction in customs duties within the limits of Community tariff quotas for tobacco, soluble coffee and preserved pineapples ; Whereas from 1 March 1986 the Kingdom of Spain and the Portuguese Republic shall apply the Com ­ munity system of generalized preferences , in com ­ pliance with Articles 178 and 365 of the Act of Accession ; whereas the tariff quota volumes should consequently be increased, and the calculation of the increase in these volumes to be based on past statistics regarding imports into the two new Mem ­ ber States of the products concerned ; (') OJ No L 323 , 29 . 11 . 1980, p. 1 . Whereas the rates of conversion into national cur ­ rency of the preferential amounts expressed in ECU are the rates provided for in the Common Customs Tariff ; 0 OJ No C 302, 25 . 1 1 . 1985 , p . 1 82 . 0 OJ No C 343 , 31 . 12 . 1985 . (4) OJ No C 344 , 31 . 12 . 1985 . 30. 12 . 85 Official Journal of the European Communities No L 352/ 193 Whereas in the multilateral trade negotiations, in accordance with paragraph 6 of the Tokyo Declara ­ tion, the Community reaffirmed that special treat ­ ment should , whenever possible , be granted to the least developed among the developing countries ; whereas, therefore, the agricultural products listed in Annex IV, originating in the least-developed devel ­ oping countries which appear in the list in Annex V to this Regulation , should be totally exempt from customs duties ; Whereas it is necessary to ensure equal and contin ­ uous access for all Community importers to the Community tariff quotas and the uninterrupted application of the rate laid down for such quotas to all imports of the products concerned into all Mem ­ ber States until the quotas are used up ; whereas the Community nature of the quotas can be respected by apportioning the Community tariff quotas among the Member States ; whereas, moreover, to this end and in the context of the utilization system, the actual charges against the quotas may relate only to products which have been entered for free circu ­ lation and which are accompanied by a certificate of origin ; Whereas if, at a specified date in the quota period, a considerable balance remains in one of the initial shares of one or other Member State, it is essential that that Member State return a portion of it to the corresponding reserve in order to prevent a part of the Community quota from remaining unused in one Member State when it could be used in others ; Whereas, having regard to the rules applying to the repayment or remission of import or export duties, and in particular to Council Regulation (EEC) No 1430/79 (') and Commission Regulation (EEC) No 3040/83 (2), a procedure should be laid down to regularize imports actually made within the quotas and/or other preferential tariff limits opened under this Regulation and thus provision should be made for the Commission to be able to take appropriate measures ; Whereas such methods of administration call for close and particularly rapid cooperation between the Member States and the Commission, which must, in particular, be able to observe the extent to which charges are made against the tariff quotas and ceiling and inform Member States thereof ; whereas such cooperation should be particularly close in view of the need for the Commission to be able to take appropriate measures to reintroduce the levying of customs duties in their entirety when the ceiling is reached ; Whereas it is expedient that the Community should authorize the importation of the products referred to in Annex II , originating in the countries and territo ­ ries listed in Annex III, subject to the customs duties given in respect of each of them, without quantitative limitations ; whereas the benefit of such preferential terms should be reserved for products originating in the countries and territories under consideration, the concept of 'originating products' being determined in accordance with the procedure laid down in Article 14 of Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods (3); Whereas it is necessary to establish complete statis ­ tics on imports admitted in accordance with the provisions of this Regulation and to apply to the collection , preparation and transmission of these statistics Council Regulations (EEC) No 1445/72 (4), (EEC) No 3065/75 (5) and (EEC) No 1736/75 (6); Whereas , to take account of future import trends in the various Member States in respect of the tariff quotas and to mitigate any inadequacy in the fixed ­ scale apportionment, the quotas should be divided into two tranches, the first being apportioned among the Member States and the second held as a reserve to cover subsequently the requirements of Member States which have exhausted their initial shares ; whereas, moreover, the reserve constituted as des ­ cribed tends to avoid making the system of utiliza ­ tion of the quotas excessively rigid , to the detriment of each of the developing countries concerned, and will contribute to achieving the aim already men ­ tioned of improving the generalized preferences scheme ; Whereas Member States may exhaust their initial shares of the tariff quotas at different rates ; whereas to avoid disruption of supplies on this account it should be provided that any Member State which has almost used up one of its initial shares should draw an additional share from the corresponding reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost entirely used up and repeated as many times as each of the reserves allows ; whereas each of these initial and additional shares must be available for use until the end of the quota period ; Whereas, however, it seems advisable to permit the Member States to limit the exercise of their total obligation to draw on the reserve amount to at least 50 % of their initial share ; (') OJ No L 175 , 12.7 . 1979, p. 1 . 0 OJ No L 297 , 29. 10. 1983 , p . 13 , 0 OJ No LI48, 28 . 6 . 1968, p. 1 . (4) OJ No L 161 , 17.7 . 1972, p. 1 . 0 OJ No L 307 , 27 . 11 . 1975 , p. 1 . 0 OJ No L 183 , 14.7 . 1975, p. 3 . No L 352/ 194 Official Journal of the European Communities 30. 12 . 85 Whereas , since the Kingdom of Belgium, the King ­ dom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly repre ­ sented by the Benelux Economic Union, any mea ­ sure concerning the administration of the shares allocated to that economic union may be carried out by any one of its members ; 3 . The products listed in Annex IV originating in the countries listed in Annex V shall be imported into the Community free of customs duties without prejudice to the levying of additional duties which may be applicable in the Common Customs Tariff, indicated by the symbols 'vc\ ' ads ' or 'adf . 4 . Tequila, Pisco and Singani falling within sub ­ heading 22.09 C V ex a) of the Common Customs Tariff shall qualify for the preferential system sub ­ ject to the production of a certificate of authenticity appearing in the certificate of origin and drawn up according to the procedure referred to in the second subparagraph of paragraph 2 . Whereas fisheries products originating in Greenland will benefit from a free access regime under certain conditions included in a specific EEC-Greenland Fisheries Agreement and connected dispositions , and alternatively, in the event that these conditions are no longer met, will be subject to appropriate measures as concerns their import regime ; Whereas in these conditions it does not appear necessary to include these products in the present Regulation, HAS ADOPTED THIS REGULATION : SECTION I Article 2 1 . The Member States shall , within six weeks of the end of each quarter at the latest, forward to the Statistical Office of the European Communities the statistical results for the products entered for free circulation in the reference quarter under a general ­ ized preferential treatment in accordance with the provisions of the present Regulation . These results, transmitted according to the headings of the nomen ­ clature of goods for external trade statistics of the Community and statistics of trade between Member States (NIMEXE), shall show the country of origin, value, quantity and any supplementary units as defined by Regulation (EEC) No 1736/75 . 2 . However, in the case of products in Section III subject to quotas , the Member States shall , by the 1 1th day of each month at the latest, forward the list of charges effected during the previous month . At the Commission 's request, when the level of 75 % of the ceiling is reached, the Member States shall forward the lists of charges to the Commission every 10 days ; these lists shall be forwarded within five days from the end of each 1 0-day period . PRODUCTS OF CHAPTERS 1 TO 24 OF THE COMMON CUSTOMS TARIFF IMPORTED WITHOUT QUANTITATIVE LIMITATIONS A rticle 1 1 . From 1 January to 31 December 1986, Com ­ munity imports of the products listed in Annex II shall benefit from the customs duties specified for each product . From 1 March 1986, Spain and Portugal shall apply on the imports of products referred to above the cus ­ toms duties established in accordance with Arti ­ cles 178 and 365 of the 1985 Act of Accession . 2 . The treatment provided for in paragraph 1 shall be enjoyed solely by products originating in the countries and territories listed in Annex III . SECTION II COMMUNITY TARIFF QUOTAS A. Raw or unmanufactured tobaccos other than the Virginia 'flue-cured' type excluding the sun-cured oriental type Article 3 1 . From 1 January to 31 December 1986 a Com ­ munity tariff quota of 12 917 tonnes shall be opened For the purposes of the application of this section , the concept of originating products shall be deter ­ mined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802 /68 . 30. 12 . 85 Official Journal of the European Communities No L 352/ 195 share min^us any portion returned to the reserve pur ­ suant to Article 7 , it shall forthwith , by notifying the Commission, draw a second share, to the extent that the reserve so permits, equal to 10% of its initial share rounded up, should the occasion arise, to the nearest unit . 2 . Where a Member State, after exhausting its ini ­ tial share, has used 90 % or more of the second share drawn by it, that Member State shall forthwith , under the conditions laid down in paragraph 1 , draw a third share, equal to 5 % of its initial share rounded up, should the occasion arise, to the nearest unit . in the Community for imports of raw or unmanufac ­ tured tobaccos, excluding the sun-cured oriental type, falling within subheading 24.01 ex B of the Common Customs Tariff. Within this tariff quota the customs duty shall be suspended at 14 % with a minimum charge of 28 ECU per 100 kilograms net weight and a maximum charge of 33 ECU per 100 kilograms net weight . From 1 March 1986, Spain and Portugal shall apply on the imports of products referred to above the cus ­ toms duties established in accordance with Arti ­ cles 178 and 365 of the 1985 Act of Accession . In the context of this tariff quota, the customs duty on imports originating in the countries listed in Annex V shall be totally suspended . The customs duty shall be totally suspended for imports from the countries listed in Annex V of tobacco other than the Virginia ' flue-cured' type falling within subheadings 24.01 ex A and B of the Common Customs Tariff (NIMEXE codes 24.01-65 and 24.01-69) under this tariff quota . 2 . This tariff quota shall apply solely to products originating in the countries and territories listed in Annex III , with the exception of China . Those imports which enjoy exemption from customs duties under other preferential tariff arrangements granted by the Community may not be charged against this tariff quota. For the purposes of the application of this section , the concept of 'originating products ' shall be deter ­ mined in accordance with the procedure laid down in Article 14 of Regulation ( EEC) No 802/68 . 3 . Where a Member State after exhausting its second share, has used 90% or more of the third share drawn by it, that Member State shall , under the same conditions, draw a fourth share equal to the third . This process shall continue until the reserve has been exhausted . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those specified therein if there are grounds for believing that the latter may not be used in full . Any Member State applying this paragraph shall inform the Com ­ mission of its grounds for so doing. 5 . Any Member State may, whilst informing the Commission, limit the aggregate total of its addi ­ tional shares to 50 % or to a higher proportion of its initial share . Article 6 Without prejudice to the provisions of Article 7 , additional shares drawn pursuant to Article 5 shall be valid until 31 December 1986 .Article 4 1 . A first tranche of 11 917 tonnes shall be appor ­ tioned among the Member States . The shares for each member which , subject to Article 6, shall be valid until 31 December 1986, shall be as listed in column 6 of Annex I. 2 . The second tranche of 1 000 tonnes shall consti ­ tute the reserve . Article 7 A Member State which, on 16 June 1986, has not exhausted its initial share shall , not later than 1 July 1986, return to the reserve any unused portion in excess of 15 % of the initial amount. It may return a greater portion if there are grounds for believing that such a portion may not be used . At the request of the Commission, it may also make anticipatory returns . Article 5 1 . Where a Member State has used 90 % or more of its initial share as fixed in Article 4 ( 1 ), or of that Member States shall, not later than 1 July 1986, notify the Commission of the total quantities of the products in question imported up to and including No L 352/ 196 Official Journal of the European Communities 30. 12. 85 Article 10 1 . Where a Member State has used 90 % or more of its initial share as fixed in Article 9(1 ), or of that share minus any portion returned to the reserve pur ­ suant to Article 12 , it shall forthwith, by notifying the Commission, draw a second share, to the extent that the reserve so permits, equal to 10 % of its ini ­ tial share rounded up, should the occasion arise , to the nearest unit . 2 . Where a Member State, after exhausting its ini ­ tial share, has used 90 % or more of the second share drawn by it, that Member State shall forthwith , under the conditions laid down in paragraph 1 , draw a third share, equal to 5 % of the initial share rounded up, should the occasion arise, to the nearest unit . 3 . Where a Member State, after exhausting its second share, has used 90% or more of the third share drawn by it, that Member State shall, under the same conditions , draw a fourth share equal to the third . This process shall continue until the reserve has been exhausted . 4. By way of derogation from paragraphs 1 , 2 and 3, a Member State may draw shares lower than those specified therein if there are grounds for believing that the latter may not be used in full . Any Member State applying this paragraph shall inform the Com ­ mission of its grounds for so doing. 5 . Any Member State may, whilst informing the Commission, limit the aggregate total of its addi ­ tional shares to 50 % or to a higher proportion of its initial share . 16 June 1986 and charged against the Community quota and of any portion of their initial share returned to the reserve . B. Raw or unmanufactured Virginia 'flue-cured' type tobaccos Article 8 1 . From 1 January to 31 December 1986, a Com ­ munity tariff quota of 65 992 tonnes shall be opened in the Community for imports of raw or unmanufac ­ tured Virginia 'flue-cured' type tobaccos falling within subheading 24.01 ex A of the Common Cus ­ toms Tariff. Within this tariff quota the customs duty shall be suspended at 6 % with a minimum charge of 16 ECU per 100 kilograms net weight and a maximum charge of 30 ECU per 100 kilograms net weight . From 1 March 1986 , Spain and Portugal shall apply on the imports of product referred to above the cus ­ toms duties established in accordance with Arti ­ cles 178 and 365 of the 1985 Act of Accession . In the context of this tariff quota, the customs duty on imports originating in the countries listed in Annex V shall be totally suspended . 2 . This tariff quota shall apply solely to products originating in the countries and territories listed in Annex III , with the exception of China . Those imports which enjoy exemption from customs duties under other preferential tariff arrangements granted by the Community may not be charged against this tariff quota . For the purposes of the application of this section, the concept of 'originating products ' shall be deter ­ mined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . Entry under this tariff quota shall be subject to the production of a certificate of authenticity appearing in the certificate of origin and made out in accord ­ ance with the procedure referred to in the second subparagraph . Article 11 Without prejudice to the provisions of Article 12 , additional shares drawn pursuant to Article 10 shall be valid until 31 December 1986 . Article 9 1 . A first tranche of 64 792 tonnes shall be appor ­ tioned among the Member States . The shares for each member which , subject to Article 12, shall be valid until 31 December 1986, shall be as listed in column 6 of Annex I. 2 . The second tranche of 1 200 tonnes shall consti ­ tute the reserve . Article 12 A Member State which, on 25 October 1986, has not exhausted its initial share shall, not later than 7 November 1986, return to the reserve any unused portion in excess of 15% of the initial amount. It may return a greater portion if there are grounds for believing that such a portion may not be used . At 30. 12 . 85 Official Journal of the European Communities No L 352/ 197 the Commission, draw a second share, to the extent that the reserve so permits , equal to 10% of the ini ­ tial share rounded up, should the occasion arise, to the nearest unit . 2 . Where a Member State, after exhausting its ini ­ tial share, has used 90 % or more of the second share drawn by it, that Member State shall forthwith, under the conditions laid down in paragraph 1 , draw a third share, equal to 5 % of the initial share rounded up, should the occasion arise, to the nearest unit . 3 . Where a Member State, after exhausting its second share, has used 90% or more of the third share drawn by it , that Member State shall , under the same conditions, draw a fourth share equal to the third . This process shall continue until the reserve has been exhausted . 4. By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those specified therein if there are grounds for believing that the latter may not be used in full . Any Member State applying this paragraph shall inform the Com ­ mission of its grounds for so doing . 5 . Any Member State may, whilst informing the Commission, limit the aggregate total of its addi ­ tional shares to 50 % or to a higher proportion of its initial share . the request of the Commission , it may also make anticipatory returns . Member States shall , not later than 7 November 1986, notify the Commission of the total quantities of the products in question imported up to and including 25 October 1986 and charged against the Community quotas and of any portion of their ini ­ tial share returned to the reserve . C. Soluble coffee Article 13 1 . From 1 January to 31 December 1986, a Com ­ munity tariff quota of 1 9 200 tonnes shall be opened under the conditions listed and stated in columns 2 , 3 , 4 and 6 of Annex I , for imports into the Com ­ munity of soluble coffee falling within subheading 21.02 ex A of the Common Customs Tariff. From 1 March 1986, Spain and Portugal shall apply on the imports of product referred to above the cus ­ toms duties established in accordance with Arti ­ cles 178 and 365 of the 1985 Act of Accession . 2 . This tariff quota shall apply solely to products originating in the countries and territories listed in Annex III . Those imports which enjoy exemption from customs duties under other preferential tariff arrangements granted by the Community may not be charged against this quota . For the purposes of the application of this section, the concept of 'originating products ' shall be deter ­ mined in accordance with the procedure laid down in Article 14 of Regulation ( EEC) No 802/68 . Article 16 Without prejudice to the provisions of Article 17 , additional shares drawn pursuant to Article 1 5 shall be valid until 31 December 1986 .Article 14 1 . A first tranche of 17 280 tonnes shall be appor ­ tioned among the Member States . The shares for each Member State which, subject to Article 17 , shall be valid until 31 December 1986, shall be as listed in column 6 of Annex I. 2 . The second tranche of 1 920 tonnes shall consti ­ tute the reserve . Article 17 A Member State which, on 15 September 1986, has not exhausted its initial share shall , not later than 1 October 1986 return to the reserve any unused por ­ tion in excess of 20 % of the initial amount . It may return a greater portion if there are grounds for believing that such a portion may not be used . At the request of the Commission, it may also make anticipatory returns . The Member States shall , not later than 1 October 1986, notify the Commission of the total quantities of the products in question imported up to 15 Sep ­ tember 1986 and charged against the Community Article 15 1 . Where a Member State has used 90 % or more of its initial share as fixed in Article 14(1 ), or of that share minus any portion returned to the reserve pur ­ suant to Article 17 , it shall forthwith, by notifying No L 352/ 198 Official Journal of the European Communities 30 . 12 . 85 quotas and of any portion of their initial share returned to the reserve . suant to Article 22, it shall forthwith, by notifying the Commission, draw a second share, to the extent that the reserve so permits, equal to 10% of its ini ­ tial share rounded up, should the occasion arise, to the nearest unit . 2 . Where a Member State, after exhausting its ini ­ tial share , has used 90 % or more of the second share drawn by it , that Member State shall forthwith, under the conditions laid down in paragraph 1 , draw a third share, equal to 5 % of its initial share rounded up, should the occasion arise, to the nearest unit . 3 . Where a Member State, after exhausting its second share, has used 90 % or more of the third share drawn by it, that Member State shall, under the same conditions , draw a fourth share equal to the third . This process shall continue until the reserve has been exhausted. 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those specified therein if there are grounds for believing that the latter may not be used in full . Any Member State applying this paragraph shall inform the Com ­ mission of its grounds for so doing. 5 . Any Member State may, whilst informing the Commission, limit the aggregate total of its addi ­ tional shares to 50 % or to a higher proportion of its initial share . D. Preserved pineapples, other than in slices, half slices or spirals Article 18 1 . From 1 January to 31 December 1986, a Com ­ munity tariff quota of 46 750 tonnes shall be opened by the Community for imports of preserved pine ­ apples , other than in slices , half slices or spirals, falling within the following subheadings of the Common Customs Tariff : ex 20.06 B II a) 5 , ex 20.06 B II b) 5 , ex 20.06 B II c) 1 dd) and ex 20.06 B II c) 2 bb). Within this tariff quota the customs duty shall be suspended at 12%, increased by the levy on sugar where the sugar content exceeds 17 % by weight in the case of products falling within sub ­ heading ex 20.06 B II a) 5 aa), and 19 % by weight in the case of products falling within subheading ex 20.06 B II b) 5 aa). From 1 March 1986, Spain and Portugal shall apply on the imports of products referred to above the cus ­ toms duties established in accordance with Arti ­ cles 178 and 365 of the 1985 Act of Accession . 2 . This tariff quota shall apply solely to products originating in the countries and territories listed in Annex III . Those imports which enjoy exemption from customs duties under other preferential tariff arrangements granted by the Community may not be charged against this quota . For the purposes of the application of this section , the concept of 'originating products ' shall be deter ­ mined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . Article 21 Without prejudice to the provisions of Article 22, additional shares drawn pursuant to Article 20 shall be valid until 31 December 1986 . A rticle 1 9 1 . A first tranche of 42 350 tonnes shall be appor ­ tioned among the Member States . The shares for each Member State which, subject to Article 22 , shall be valid until 31 December 1986, shall be as listed in column 6 of Annex I. 2 . The second tranche of 4 400 tonnes shall consti ­ tute the reserve . Article 22 A Member State which, on 15 August 1986 has not exhausted its initial share shall, not later than 1 Sep ­ tember 1986 return to the reserve any unused por ­ tion in excess of 20 % of the initial amount . It may return a greater portion if there are grounds for believing that such a portion may not be used . At the request of the Commission , it may also make anticipatory returns . Member States shall , not later than 1 September 1986 notify the Commission of the total quantities of the products in question imported up to 15 August 1986 and charged against the Community Article 20 1 . Where a Member State has used 90 % or more of its initial share as fixed in Article 19(1 ), or of that share minus any portion returned to the reserve pur ­ 30. 12 . 85 Official Journal of the European Communities No L 352/ 99 quota and of any portion of their initial share returned to the reserve . that the reserve so permits, equal to 10 % of its ini ­ tial share rounded up, should the occasion arise, to the nearest unit . 2 . Where a Member State, after exhausting its ini ­ tial share, has used 90 % or more of the second share drawn by it , that Member State shall , forthwith under the conditions laid down in paragraph 1 , draw a third share, equal to 5 % of its initial share rounded up, should the occasion arise, to the nearest unit . 3 . Where a Member State, after exhausting its second share, has used 90% or more of the third share drawn by it , that Member State shall , under the same conditions, draw a fourth share equal to the third . This process shall continue until the reserve has been exhausted . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those specified therein if there are grounds for believing that the latter may not be used in full . Any Member State applying this paragraph shall inform the Com ­ mission of its grounds for so doing . 5 . Any Member State may, whilst informing the Commission, limit the aggregate total of its addi ­ tional shares to 50 % or to a higher proportion of its initial share . E. Preserved pineapples, in slices, half slices or spirals Article 23 1 . From 1 January to 31 December 1986 , a Com ­ munity tariff quota of 32 475 tonnes shall be opened by the Community for imports of preserved pine ­ apples, in slices, half slices or spirals , falling within the following subheadings of the Common Customs Tariff : ex 20.06 B II a) 5 , ex 20.06 B II b) 5 , ex 20.06 B II c) 1 dd) and ex 20.06 B II c) 2 bb). Within this tariff quota, the customs duty shall be suspended at 15 %, increased by the levy on sugar where the sugar content exceeds 17 % by weight in the case of prod ­ ucts falling within subheading ex 20.06 B II a) 5 aa), and 19 % by weight in the case of products falling within subheading ex 20.06 B II b) 5 aa). From 1 March 1986, Spain and Portugal shall apply on the imports of products referred to above the cus ­ toms duties established in accordance with Arti ­ cles 178 and 365 of the 1985 Act of Accession . 2 . This tariff quota shall apply solely to products originating in the countries and territories listed in Annex III . Those imports already enjoying exemp ­ tion from customs duties under other preferential tariff arrangements granted by the Community may not be charged against this quota . For the purposes of the application of this section, the concept of 'originating products ' shall be deter ­ mined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . Article 26 Without prejudice to the provisions of Article 27, additional shares drawn pursuant to Article 25 shall be valid until 31 December 1986. Article 24 1 . A first tranche of 30 675 tonnes shall be appor ­ tioned among the Member States . The shares for each Member State which, subject to Article 27 , shall be valid until 31 December 1986, shall be as listed in column 6 of Annex I. 2 . The second tranche of 1 800 tonnes shall consti ­ tute the reserve . Article 27 A Member State which, on 15 September 1986, has not exhausted its initial share shall, not later than 1 October 1986 return to the reserve any unused por ­ tion in excess of 20 % of the initial amount. It may return a greater portion if there are grounds for believing that such a portion may not be used . At the request of the Commission, it may also make anticipatory returns . Member States shall , not later than 1 October 1986 notify the Commission of the total quantities of the products in question imported up to 15 September 1986 and charged against the Community quota and of any portion of their initial share returned to the reserve . Article 25 1 . Where a Member State has used 90 % or more of its initial share as fixed in Article 24(1 ), or of that share minus any portion returned to the reserve pur ­ suant to Article 27 , it shall forthwith, by notifying the Commission , draw a second share , to the extent No L 352/200 Official journal of the European Communities 30 . 12 . 85 2 . The extent to which a Member State has used up its share shall be determined on the basis of imports of the said goods which have been entered for free circulation and which are accompanied by a certificate of origin in accordance with the rules referred to in Articles 3 , 8 , 13 , 18 and 23 . 3 . Goods shall qualify for a tariff quota only if the certificate of origin referred to in paragraph 2 is sub ­ mitted before the date on which the levying of duties is reintroduced. Article 31 Where the Commission so requests , and in any case at least monthly, the Member States shall inform it of imports of the products in question charged against their shares . This information shall show both the value expressed in ECU and the quantity expressed in tonnes . SECTION III GENERAL PROVISIONS Article 28 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 4, 5 , 9 , 10, 14, 15 , 19 , 20, 24 and 25 and shall , as soon as the information reaches it , inform each State of the extent to which the reserves have been used up. It shall inform the Member States not later than :  15 July 1986, of the amount still in the reserve following any return of shares pursuant to Article 7 ,  21 November 1986, of the amount still in the reserve following any return of shares pursuant to Article 12 ,  15 October 1986, of the amount still in the reserves following any return of shares pursuant to Articles 17 and 27 ,  15 September 1986, of the amount still in the reserve following any return of shares pursuant to Article 22 . It shall ensure that , when an amount exhausting a reserve is drawn , the amount so drawn does not exceed the balance available and shall to this end notify the amount of that balance to the Member State making the last drawing . The Member States shall take all appropriate meas ­ ures to ensure that additional shares drawn pursuant to Articles 5 , 10, 15 , 20 and 25 are opened in such a way that imports may be charged without interrup ­ tion against their cumulative shares of the Com ­ munity quotas . Article 32 Where the Commission finds that imports of pro ­ ducts benefiting from the treatment provided for in Articles 1 , 3 , 8 , 13 , 18 and 23 are imported into the Community in quantities or at prices which place or are likely to place Community producers of similar or directly competitive products at a serious disad ­ vantage or create an unfavourable situation in the ACP States , the levying of customs duties applied within the Community may be reintroduced in whole or in part on imports of the products in ques ­ tion from the country or countries or territory or ter ­ ritories which are the cause of such disadvantage . Such measures may also be taken in the event of actual or potential serious disadvantage which is confined to a single region of the Community . Article 29 By 28 February 1987 at the latest, Member States shall notify the Commission of the final total of the quantities charged and any balance of the shares still unused at 31 December 1986 . Up to the limit of the balances remaining, and at the request of the Member States , the Commission shall authorize the Member States to make any necessary regularization of the quantities charged against imports actually made during the period referred to in Article 1 ( 1 ). The Commission shall inform the Member States thereof. Article 33 1 . The Commission may decide, by means of a Regulation, to reintroduce the levying of customs duties for a specified period, in order to ensure that Article 32 is applied . 2 . Where action on the part of the Commission is requested by a Member State , the former shall give its decision within a period of not more than 10 working days from the date of receipt of the request and shall inform the Member State of this decision . 3 . Each Member State may refer the measure taken by the Commission to the Council within a period of 10 working days following the date on which it was notified . The fact that the matter is referred to A rticle 30 1 . The Member States shall ensure free access to the shares allocated to them for importers of the said goods . 30 . 12 . 85 Official Journal of the European Communities No L 352/201 the Council shall not cause the measure to be sus ­ pended. The Council shall meet immediately . It may, acting on a qualified majority, amend or re ­ scind the measure in question . Article 34 Articles 32 and 33 shall prejudice neither the appli ­ cation of the safeguard clauses adopted under the common agricultural policy pursuant to Article 43 of the Treaty nor those adopted under the common commercial policy pursuant to Article 113 of the Treaty. Article 35 Member States and the Commission shall cooperate closely to ensure compliance with this Regulation. Article 36 This Regulation shall enter into force on 1 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 December 1985 . For the Council The President J. F. POOS No L 352/202 Official Journal of the European Communities 30. 12 . 85 ANNEX I List of products subject to Community preferential tariff quotas and ceilings l Community tariff quotas Order No CCT heading No and NIMEXE code Description Rateof duty Quota amount (tonnes) Initial share of quota amounts allocated to Member States (tonnes) ( 1 ) ( 2 ) (3 ) (4) (5 ) (6) 50.0010 ex 20.06 B II a) 5 , b ) 5 , c) 1 dd) and c) 2 bb) (20.06-ex 38 , ex 39 , ex 65 , ex 67 , ex 91 , ex 99 ) Preserved pineapples, other than in slices, half slices or spirals 12% + (L) 46 750 (reserve : 4 400) BNL 4 000 DK 1 000 D 18 800 GR 360 E 2 750 F 2 400 IRL 240 I 1 200 P 100 UK 1 1 500 50.0020 ex 20.06 B II a) 5 , b ) 5 , c) 1 dd) and c) 2 bb) (20.06-ex 38 , ex 39 , ex 65 , ex 67 , ex 91 , ex 99 ) Preserved pineapples, in slices, half slices or spirals 15 % + (L) 32 475 (reserve : 1 000) BNL 4 350 DK 880 D 13 300 GR 50 E 840 F 250 IRL 200 I 1 470 P 75 UK 9 260 50.0030 21.02 ex A (21.02-11 ) Extracts , essences or con ­ centrates of coffee and pre ­ parations with a basis of those extracts , essences or concentrates :  Extracts of coffee or 'soluble coffee ' ob ­ tained by a water method of extraction from roasted coffee, put up in powder form, granulated, in grains , in tablets or in a similar solid form 9% 19 200 (reserve : 1 920) BNL 1 273 DK 35 D 2 567 GR 300 E 45 F 237 IRL 33 I 45 . P 45 UK 12 700 30. 12.85 Official Journal of the European Communities No L 352/203 Community tariff quotas Order No CCT heading No and NIMEXE code Description Rateof duty Quota amount (tonnes) Initial share of quota amounts allocated to Member States (tonnes) ( 1 ) ( 2 ) 3 (4 (5 ) (6 50.0040 24.01 ex A (24.01-02 , 09) Unmanufactured Virginia ' flue-cured' type tobaccos 6% 65 992 (reserve : 1 200) with mm. of 16 ECU and max . of 30 ECU/ 100 kg BNL DK D GR E F IRL I P UK 7 098 1 501 10 110 500 4 167 1 090 1 944 3 555 625 34 202 50.0050 Unmanufactured tobacco , other, excluding the sun ­ cured oriental type 12917 (reserve : 1 000) 24.01 ex B (24.01-61,63 , 71,73,74,76 , 77 , 78) 14 % with min . of 28 ECU and max . of 33 ECU/ 100 kg BNL DK D GR E F IRL I P UK 2 801 600 1 550 8 5 217 1 300 8 23 200 210 No L 352/204 Official Journal of the European Communities 30. 12 . 85 ANNEX I List of products falling within Chapters 1 to 24 originating in developing countries and territories to which the generalized tariff preferences will apply (a) (b) (c) Order No CCT heading No Description Rate of duty I 01.01 Live horses , asses , mules and hinnies : A. Horses : 52.0010 II . For slaughter (d) 2% 52.0020 III . Other 12% I 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02 , 01.03 or 01.04, fresh , chilled or frozen : A. Meat : III . Of swine : 52.0030 b) Other Free B. Offals : II . Other : 52.0033 a) Of horses , asses, mules and hinnies 5% b) Of bovine animals : 52.0035 2 . Other 2% 02.04 Other meat and edible meat offals , fresh, chilled or frozen : 52.0040 ex A. Of domestic pigeons 5% 52.0050 ex B. Furred game Free C. Other : 52.0060 ex I. Frogs ' legs Free 52.0070 II . Other Free 1 03.01 Fish , fresh ( live or dead), chilled or frozen : A. Freshwater fish : I. Trout and other salmonidae : 52.0075 a) Trout 10% I B. Saltwater fish : I. Whole , headless or in pieces : 52.0080 e ) Sharks 4 % (**) 52.0090 g) Atlantic halibut and lesser or Greenland halibut .... 4 % (**) y) Other : 52.0100  Aquarium fish Free (**) Note : The terms expressed in the 'Rate of duty ' column are explained under 'Abbreviations' at the end of this list . (a) Agricultural products qualifying under the ordinary arrangements for exemption or total temporary suspen ­ sion of the Common Customs Tariff are only token entries . (b) Preferences are not to be granted in respect of products marked with one asterisk, originating in China. (c) Preferences are not to be granted in respect of products marked with two asterisks , originating in Green ­ land . (d ) Entry under this subheading is subject to conditions to be determined by the competent authorities . 30. 12. 85 Official Journal of the European Communities No L 352/205 Order No CCT heading No Description Rate of duty 52.0110 52.0120 52.0130 03.01 (cont'd) B. II . Fillets : b) Frozen : 10 . Of sharks (Squalus spp) ex 17 . Of halibut C. Livers and roes 10% (**) 10% (**) 5 % (**) 52.0140 52.0150 52.0160 52.0170 03.02 Fish , dried, salted or in brine ; smoked fish , whether or not cooked before or during the smoking process : A. Dried, salted or in brine : I. Whole, headless or in pieces : d) Atlantic halibut (Hippoglossus hippoglossus) .... e) Salmon, salted or in brine ex f) Hilsa spp , in brine II . Fillets : ex d) Other :  Hilsa spp, in brine 10 % (**) 2 % (**) 8 % (**) 10 % (**) 52.0180 52.0190 52.0200 52.0210 52.0220 52.0230 52.0240 52.0250 52.0260 52.0270 52.0280 52.0300 52.0310 52.0320 03.03 Crustaceans and molluscs, whether in shell or not, fresh (live or dead), chilled , frozen , salted , in brine or dried ; crustaceans, in shell , simply boiled in water : A. Crustaceans : I. Crawfish II . Lobsters (Homarus spp): a) Live b) Other 1 . Whole 2 . Other III . Crabs and freshwater crayfish IV. Shrimps and prawns : a) Prawns and shrimps of the Pandalidae family c) Other V. Other : ex b) Other :  Peurullus spp B. Molluscs : II . Mussels IV. Other : a) Frozen : 1 . Squid : aa) Loligo spp bb) Todarodes sagittatus 2 . Cuttle-fish of the species Sepia officinalis , Rossia macrosoma and Sepiola rondeleti 3 . Octopus 4. Coquilles St Jacques (Pecten maximus) 7 % (**) 4 % (**) 4 % (**) 4 % (**) 4 % (**) 4 % (**) 4,5 % (**) 4 % (**) 5,5 % (**) 4 % (**) 4 % (**) 5,5 % (**) 4 % (**) 4 % (**) No L 352/206 Official Journal of the European Communities 30. 12 . 85 Order No CCT heading No Description Rate of duty 52.0330 52.0340 52.0350 03.03 (cont'd) B. IV. a) 5 . Striped venus and other species of the family Ve ­ neridae 6 . Other b) Other 4 % (**) 4 % (**) 4 % (**) 52.0360 04.06 Natural honey 25% 52.0370 52.0375 04.07 Edible products of animal origin , not elsewhere specified or in ­ cluded :  Royal jelly  Other 4% 2% 52.0380 05.03 Horsehair and horsehair waste, whether or not put up on a layer or between two layers of other material : B. Other Free 52.0390 52.0400 05.07 Skins and other parts of birds, with their feathers or down, feath ­ ers and parts of feathers (whether or not with trimmed edges) and down , not further worked than cleaned , disinfected or treated for preservation ; powder and waste of feathers or parts of feathers : A. Bed feathers ; down : 11 . Other B. Other Free Free 52.0410 05.13 Natural sponges : B. Other Free 52.0420 52.0430 52.0440 06.02 Other live plants , including trees, shrubs , bushes, roots, cuttings and slips : A. Unrooted cuttings and slips : II . Other ex D. Other :  Yuccas and cactuses, not planted in pots, tubs, boxes or the like  Trees and shrubs, excluding fruit- and forest-trees and shrubs ; other live plants , cuttings and roots , excluding azaleas , roses , perennial plants and mushroom spawn 6% 8% 12% 52.0450 06.03 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh , dried, dyed, bleached, impregnated or otherwise prepared : A. Fresh : ex I. From 1 June to 31 October :  Orchids (family Orchidaceae) and Anthurium . . 15% 30. 12. 85 Official Journal of the European Communities No L 352/207 Order No CCT heading No Description Rate of duty 52.0460 52.0470 52.0480 06.03 (cont'd) A. ex II . From 1 November to 31 May :  Orchids (family Orchidaceae) and Anthurium . . ex B. Other :  Cut flowers , not further prepared than dried  Cut flowers , dyed , bleached, impregnated or otherwise prepared 15% 7% 15% 52.0490 52.0500 52.0510 06.04 Foliage , branches and other parts (other than flowers or buds) of trees , shrubs , bushes and other plants, and mosses , lichens and grasses , being goods of a kind suitable for bouquets or ornamental purposes, fresh , dried , dyed , bleached, impregnated or otherwise prepared : B. Other : I. Fresh II . Not further prepared than dried III . Other 7% 2% 14% 52.0520 52.0525 52.0530 52.0535 52.0540 52.0545 52.0550 07.01 Vegetables , fresh or chilled : G. Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots : III . Horse-radish (Cochlearia armoracia) ex K. Asparagus, from 1 October to 31 January T. Other : ex I. Courgettes , from 1 January to the last day of February ex II . Aubergines, from 1 January to 31 March ex III . Other :  Okra (Hibiscus esculentus L. or Abelmoschus esculentus (L.) Moench); Moringa oleifera (drumsticks)  Pumpkins and courges , from 1 January to last day of February  Other, excluding celery sticks and parsley, from 1 January to 31 March 13 % 12% 9% 9% Free 9% 9% 52.0560 07.02 Vegetables (whether or not cooked), preserved by freezing : ex B. Other :  Okra (Hibiscus esculentus L. or Abelmoschus esculen ­ tus (L.) Moench) 13% 52.0570 52.0575 07.03 Vegetables provisionally preserved in brine, in sulphur water or in other preservative solutions , but not specially prepared for imme ­ diate consumption : ex E. Other vegetables :  Okra (Hibiscus esculentus L. or Abelmoschus esculen ­ tus (L.) Moench)  Bamboo shoots Free 6% No L 352/208 Official Journal of the European Communities 30 . 12 . 85 Order No CCT heading No Description Rate of duty 52.0580 52.0590 52.0600 52.0610 07.04 Dried , dehydrated or evaporated vegetables, whole, cut, sliced, broken or in powder but not further prepared : ex B. Other :  Mushrooms, excluding cultivated mushrooms  Horse-radish (Cochlearia armoracia)  Okra (Hibiscus esculentus L. or Abelmoschus esculen ­ tus (L.) Moench) . :  Sweet peppers with a humidity content of 9,5 % or less 8% Free 11 % 12% 52.0620 52.0630 52.0640 52.0640 52.0650 52.0660 07.05 Dried leguminous vegetables , shelled, whether or not skinned or split : B. Other : I. Peas (including chick peas) and beans (of the genus ' Phaseolus '):  Beans of the genus 'Phaseolus'  Chick peas of the species 'Cicer arietinum'  Other  Beans of the genus 'Phaseolus' III . Other :  Cajan peas of the species 'Cajanus cajan '  Other Free Free 2% Free Free 3 % 52.0670 07.06 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and other similar roots and tubers with high starch or inulin con ­ tent , fresh or dried , whole or sliced ; sago pith : B. Other Free 52.0680 52.0690 52.0700 52.0710 52.0720 52.0730 08.01 Dates , bananas , coconuts , brazil nuts , cashew nuts, pineapples , avocados, mangoes, guavas and mangosteens , fresh or dried, shelled or not : ex A. Dates  For industrial tranformation, excluding the manufac ­ ture of alcohol , or for conditioning for retail sale in im ­ mediate packings with a net capacity of 1 1 kg or less (a) ex B. Bananas :  Dried D. Avocados E. Coconuts H. Other :  Mangosteens , guavas  Mangoes 8% Free 6% Free Free 4% (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . 30. 12 . 85 Official Journal of the European Communities No L 352/209 Order No CCT heading No Description Rate of duty 52.0733 52.0735 52.0740 08.02 Citrus fruit , fresh or dried : B. Mandarins ( including tangerines and satsumas); Clementines , wilkings and other similar citrus hybrids : ex I. Clementines , from 15 May to 15 September ex II . = Other, from 15 May to 15 September ex E. Other :  Limes and limettes (Citrus aurantifolia var. Lumio and var. Limetta) 16% 16% 9,6 % 52.0750 52.0760 52.0770 52.0780 08.05 Nuts other than those falling within heading No 08.01 , fresh or dried, shelled or not : D. Pistachios E. Pecans F. Areca (or betel ) and cola ex G. Other ( excluding hazelnuts) Free Free Free Free 52.0790 08.07 Stone fruit , fresh : E. Other 7 % 52.0800 52.0810 52.0820 52.0825 08.08 Berries fresh : C. Bilberries (fruit of the species Vaccinium myrtillus) E. Papaws F. Other : I. Fruit of the species Vaccinium macrocarpum and Vaccin ­ ium corymbosum II . Other Free Free 3% 5% 52.0830 52.0840 52.0850 ex 08.09 Other fruit, fresh :  Rose-hips fruit  Watermelons from 1 November to 30 April  Others excluding melons and watermelons Free 6,5 % 6% 52.0860 52.0870 52.0880 52.0890 52.0900 52.0910 08.10 Fruit (whether or not cooked), preserved by freezing, not contain ­ ing added sugar : ex B.  Bilberries (fruit of the species Vaccinium myrtillus) . . .  Blackberries (brambleberries), mulberries and cloud ­ berries C. Fruit of the species Vaccinium myrtilloides and Vaccinium angustifolium ex D. Other :  Quinces  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09, excluding pineapples , melons and watermelons  Rose-hips fruit 7% 8% 3% 11 % 6% Free No L 352/210 Official Journal of the European Communities 30. 12 . 85 Order No CCT heading No Description Rate of duty 52.0920 52.0930 52.0940 52.0950 08.11 Fruit provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption): C. Papaws D. Bilberries (fruit of the species Vaccinium myrtillus) E. Other :  Quinces  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B and F and 08.09 , excluding pineapples , melons and watermelons Free 2% 4% Free 52.0960 52.0965 52.0970 52.0980 52.0990 08.12 Fruit , dried , other than that falling within heading Nos 08.01 , 08.02 , 08.03,08.04 or 08.05 : A. Apricots ex D. Pears E. Papaws ex G. Other :  Tamarind (pods , pulp)  Rose-hips fruit 5,5 % 4% Free Free Free 52.1000 08.13 Peel of melons and citrus fruit, fresh , frozen , dried or provisionally preserved in brine , in sulphur water or in other preservative solu ­ tions Free 52.1010 52.1020 52.1030 52.1040 52.1050 09.01 Coffee, whether or not roasted or free of caffeine ; coffee husks and skins ; coffee substitutes containing coffee in any proportion : A. Coffee : I. Unroasted : b) Free of caffeine II . Roasted : a) Not free of caffeine b) Free of caffeine B. Husks and skins C. Coffee substitutes containing coffee in any proportion 9% 12 % 13 % 8% 14% 52.1060 09.02 Tea : A. In immediate packings of a net capacity not exceeding 3 kg Free 52.1070 09.04 Pepper of the genus ' Piper'; pimento of the genus 'Capsicum' or the genus 'Pimenta ': A. Neither crushed nor ground : I. Pepper : b) Other 4% 30. 12 . 85 Official Journal of the European Communities No L 352/211 Order No CCT heading No Description Rate of duty 09.04 A. II . Pimento : 52.1080 (cont'd) c) Other 5% B. Crushed or ground : 52.1090 I. Pimento of the genus 'Capsicum ' 5% 52.1100 II . Other 4% 09.06 Cinnamon and cinnamon-tree flowers : 52.1110 A. Ground Free 52.1120 B. Other Free 52.1130 09.07 Cloves (whole fruit , cloves and stems) 10% 09.08 Nutmeg, mace and cardamoms : A. Neither crushed nor ground : II . Other : 52.1140 a) Nutmeg Free B. Crushed or ground : 52.1150 I. Nutmeg Free 52.1160 II . Mace Free 09.09 Seeds of anise, badian , fennel , coriander, cumin, caraway and jun ­ iper : A. Neither crushed nor ground : 52.1170 I. Aniseed Free 52.1180 II . Badian seed 7% III . Seeds of fennel , coriander, cumin , caraway and juniper : b) Other : 52.1190 2 . Other Free B. Crushed or ground : 52.1200 I. Badian seed 7% 52.1210 III . Other Free 09.10 Thyme, saffron and bay leaves ; other spices : A. Thyme : I. Neither crushed nor ground : 52.1220 b) Other 11 % 52.1230 II . Crushed or ground 13 % 52.1240 B. Bay leaves 12% F. Other spices , including the mixtures referred to in Note 1 (b) to this Chapter : 52.1250 I. Neither crushed nor ground Free II . Crushed or ground : 52.1260 b) Other 3% No L 352/212 Official Journal of the European Communities 30 . 12 . 85 Order No CCT heading No Description Rate of duty 11.04 2%52.1270 52.1280 52.1290 52.1300 Free Flour of the dried leguminous vegetables falling within heading No 07.05 or of the fruits falling within any heading in Chapter 8 ; flour and meal of sago and of roots and tubers falling within heading No 07.06 : A. Flour of the dried leguminous vegetables falling within head ­ ing No 07.05 B. Flour of the fruits falling within any heading in Chapter 8 : I. Of bananas II . Other :  Chestnuts  Not specified Plants and parts (including seeds and fruits) of trees , bushes, shrubs or other plants , being goods of a kind used primarily in perfumery, in pharmacy, or for insecticidal , fungicidal or similar purposes , fresh or dried , whole , cut , crushed, ground or powdered : B. Liquorice roots C. Tonquin beans 7,5 % 2% 12.07 52.1320 52.1330 Free Free 12.08 52.1360 52.1370 52.1380 Free 6% Free Chicory roots, fresh or dried, whole or cut, unroasted ; locust beans , fresh or dried, whether or not kibbled or ground, but not further prepared ; fruit kernels and other vegetable products of a kind used primarily for human food, not falling within any other heading : C. Locust bean seeds : I. Not decorticated, crushed or ground II . Other D. Apricot , peach and plum stones , and kernels thereof Shellac, seed lac, stick lac and other lacs ; natural gums , resins, gum-resins and balsams : A. Conifer resins Vegetable saps and extracts ; pectic substances, pectinates and pectates ; agar-agar and other mucilages and thickeners, derived from vegetable products : A. Vegetable saps and extracts : 13.02 52.1390 Free 13.03 III . Of quassia amara Free Free (*) Free Free Free 52.1400 52.1410 52.1420 52.1430 52.1440 52.1450 52.1460 IV . Of liquorice V. Of pyrethrum and of the roots of plants containing rotenone VII . Intermixtures of vegetable extracts , for the manufacture of beverages or of food preparations VIII . Other : a) Medicinal B. Pectic substances , pectinates and pectates : ex I. Dry, excluding apple, pear and quince pectic sub ­ stances ex II . Other, excluding apple, pear and quince pectic sub ­ stances 12% 7% 30. 12 . 85 Official Journal of the European Communities No L 352/213 Order No CCT heading No Description Rate of duty 52.1470 52.1480 52.1490 52.1500 52.1510 52.1520 52.1530 52.1540 52.1550 52.1560 52.1570 52.1580 52.1590 13.03 (cont'd) 14.01 15.03 15.04 15.05 15.06 15.07 C. Agar-agar and other mucilages and thickeners derived from vegetable products : I. Agar-agar U. Mucilages and thickeners extracted from locust beans or locust bean seeds Vegetable materials of a kind used primarily for plaiting (for example , cereal straw, cleaned , bleached or dyed , osier, reeds, rushes , rattans , bamboos , raffia and lime bark): A. Osier : II . Other B. Cereal straw, cleaned , bleached or dyed Lard stearin , oleostearin and tallow stearin ; lard oil , oleo-oil and tallow oil , not emulsified or mixed or prepared in any way : A. Lard stearin and oleostearin : II . Other B. Tallow oil for industrial uses other than the manufacture of foodstuffs for human consumption (a) C. Other Fats and oils , of fish and marine mammals , whether or not re ­ fined : A. Fish-liver oil : I. Of a vitamin A content not exceeding 2 500 international units per gram Wool grease and fatty substances derived therefrom (including lanolin): A. Wool grease, crude B. Other Other animal oils and fats (including neat's foot oils and fats from bones or waste) Fixed vegetable oils , fluid or solid, crude , refined or purified : B. China-wood and oiticica oil ; myrtle wax and Japan wax C. Castor oil : II . Other Free Free Free Free Free Free 5% Free Free Free Free Free 6% (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . No L 352/214 Official Journal of the European Communities 30. 12 . 85 Order No CCT heading No Description Rate of duty 15.07 (cont 'd) 2,5 % 2,5 % 52.1600 52.1610 52.1620 52.1630 52.1640 6,5 % 4% 12% 18% 7% 52.1650 D. Other oils : I. For technical or industrial uses other than the manufac ­ ture of foodstuffs for human consumption : a) Crude : 1 . Palm oil ex 3 . Other, excluding linseed oil , groundnut oil , sunflower seed oil and colza oil b) Other : ex 2 . Other :  Palm kernel and coconut oil II . Other : a) Palm oil : 1 . Crude 2 . Other b) Other : 1 . Solid, in immediate packings of a net capacity of 1 kg or less 2 . Solid , other ; fluid : ex aa) Crude :  Palm kernel and coconut oil ex bb) Other :  Palm kernel and coconut oil Fatty acids ; acid oils from refining ; fatty alcohols : A. Stearic acid B. Oleic acid C. Other fatty acids ; acid oils from refining D. Fatty alcohols Glycerol and glycerol lyes : A. Crude glycerol and glycerol lyes B. Other, including synthetic glycerol Animal or vegetable oils and fats , wholly or partly hydrogenated, or solidified or hardened by any other process, whether or not re ­ fined , but not further prepared : A. In immediate packings of a net capacity of 1 kg or less B. Other 52.1660 52.1670 13% 15.10 Free 3% Free 52.1680 52.1690 52.1700 52.1710 5 % 15 . 52.1720 52.1730 Free Free 15.12 52.1740 52.1750 16% 11 % 15.15 . Spermaceti , crude, pressed or refined, whether or not coloured ; beeswax and other insect waxes, whether or not coloured : A. Spermaceti , crude, pressed or refined, whether or not coloured52.1760 Free 30. 12 . 85 Official Journal of the European Communities No L 352/215 Order No CCT heading No Description Rate of duty 52.1770 15.15 (cont'd) B. Beeswax and other insect waxes, whether or not coloured : II . Other Free 52.1780 15.16 Vegetable waxes, whether or not coloured : B. Other Free 52.1790 52.1800 52.1810 15.17 Degras ; residues resulting from the treatment of fatty substances or animal or vegetable waxes : A. Degras B. Residues resulting from the treatment of fatty substances or animal or vegetable waxes : II . Other : a) Oil foots and dregs ; soapstocks b) Other Free Free Free 52.1820 52.1830 52.1840 52.1850 52.1860 52.1870 52.1880 16.02 Other prepared or preserved meat or meat offal : A. Liver : I. Goose or duck liver B. Other : II . Game or rabbit meat or offal :  Game  Rabbit III . Other : b) Other : 1 . Containing bovine meat or offal : ex bb) Other :  Prepared or preserved bovine tongue 2 . Other : aa) Of sheep or goats :  Of sheep  Of goats bb) Other 14 % 8% 14 % 17 % 18 % 16 % 16 % 52.1890 52.1900 16.03 Meat extracts , meat juices and fish extracts , in immediate pack ­ ings of a net capacity of : B. More than 1 kg but less than 20 kg C. 1 kg or less Free 5% 52.1910 52.1920 52.1930 16.04 Prepared or preserved fish, including caviar and caviar substitutes : A. Caviar and caviar substitutes : I. Caviar ( sturgeon roe) II . Other B. Salmonidae 12 % (**) 14 % (**) 4 % (**) No L 352/216 Official Journal of the European Communities 30. 12 . 85 Order No CCT heading No Description Rate of duty 52.1940 52.1945 52.1950 52.1960 16.04 (cont'd) ex F. Bonito (Sarda spp), mackerel and anchovies :  Bonito (Sarda spp)  Mackerel G. Other : I. Fillets , raw, coated with batter or breadcrumbs , deep frozen 11 . Other 18 % (**) 19 % (**) 10% (**) 9 % (**) 52.1970 52.1980 16.05 Crustaceans and molluscs, prepared or preserved : A. Crabs ex B. Other, excluding shrimps of the Crangon spp type and snails other than seasnails 6 % (**) 6 % (**) 52.1990 52.2000 52.2010 52.2020 17.04 Sugar confectionery, not containing cocoa : A. Liquorice extract containing more than 10 % by weight of suc ­ rose but not containing other added substances B. Chewing gum C. White chocolate D. Other 9% 2 % -t- vc with a max. of 23 % 4 % + vc with a max. of 27 % + ads 6 % + vc with a max. of 27% + ads 52.2030 18.03 Cocoa paste (in bulk or in block), whether or not defatted 11 % 52.2035 18.04 Cocoa butter, including cocoa fat or oil 8% 52.2040 18.05 Cocoa powder, unsweetened 9% 52.2050 52.2060 18.06 Chocolate and other food preparations containing cocoa : A. Cocoa powder, not otherwise sweetened than by the addition of sucrose C. Chocolate and chocolate goods, whether or not filled ; sugar confectionery and substitutes therefor made from sugar substi ­ tution products, containing cocoa 3 % + vc 9 % + vc with a max. of 27 % + ads 19.02 Malt extract ; preparations of flour, meal , starch of malt extract, of a kind used as infant food or for dietetic or culinary purposes, containing less than 50 % by weight of cocoa : 30. 12 . 85 Official Journal of the European Communities No L 352/217 Order No CCT heading No Description Rate of duty 19.02 (cont 'd) B. Other : I. Containing malt extract and not less than 30 % by weight of reducing sugars (expressed as maltose) II . Other :  Preparations based on flour of leguminous vegetables in the form of sun-dried discs of dough, known as 'papad '  Other Tapioca and sago , excluding tapioca and sago substitutes ob ­ tained from potato or other starches 52.2070 52.2080 52.2090 52.2100 52.2110 Free -l-vc Free Free + vc 2 % -I- vc Free + vc ex 19.04 19.05 Prepared foods obtained by the swelling or roasting of cereals or cereals products (puffed rice, corn flakes and similar products) . . . 9.07 Bread , ships ' biscuits and other ordinary bakers' wares, not con ­ taining added sugar, honey, eggs , fats , cheese or fruit, communion wafers , empty cachets of a kind suitable for pharmaceutical use , sealing wafers, rice paper and similar products : 52.2120 A. Crispbread 52.2130 B. Matzos vc with a max . of 24 % + adf Free + vc with a max . of 20 % + adf 52.2140 52.2150 Free + vc 4 % + vc 19.08 52.2160 Free -I- vc 20.01 C. Communion wafers, empty cachets of a kind suitable for phar ­ maceutical use , sealing wafers , rice paper and similar prod ­ ucts D. Other Pastry, biscuits , cakes and other fine bakers ' wares, whether or not containing cocoa in any proportion : A. Gingerbread and the like Vegetables and fruit , prepared or preserved by vinegar or acetic acid , with or without sugar, whether or not containing salts , spices or mustard : ex C. Other, excluding 'mixed pickles ' and sweet peppers Vegetables prepared or preserved otherwise than by vinegar or acetic acid : B. Truffles D. Asparagus E. Sauerkraut ex F. Capers ex H. Other, including mixtures :  Moringa oleifera (drumsticks)  Bamboo shoots 52.2170 14% 20.02 14% 20% 15% 12% 52.2180 52.2190 52.2200 52.2210 52.2220 52.2225 Free 11 % No L 352/218 Official Journal of the European Communities 30 . 12 . 85 Order No CCT heading No Description Rate of duty 52.2230 52.2240 52.2250 52.2260 52.2270 52.2280 52.2290 52.2300 52.2310 52.2320 20.03 20.04 20.05 Fruit preserved by freezing, containing added sugar : ex A. With a sugar content exceeding 13 % by weight :  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B , E and F and 08.09, excluding pineapples, melons and watermelons ex B. Other :  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B , E and F and 08.09, excluding pineapples , melons and watermelons Fruit, fruit-peel and parts of plants , preserved by sugar (drained, glace or crystallized): B. Other : ex I. With a sugar content exceeding 13 % by weight :  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09, excluding pineapples , melons and watermelons ex II . Other :  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09, excluding pineapples , melons and watermelons Jams, fruit jellies , marmalades, fruit puree and fruit pastes, being cooked preparations , whether or not containing added sugar : B. Jams and marmalades of citrus fruit : ex I. With a sugar content exceeding 30 % by weight, exclud ­ ing orange jam and marmalade ex II . With a sugar content exceeding 13 % but not exceeding 30 % by weight, excluding orange jam and marmalade . ex III . Other, excluding orange jam and marmalade C. Other : I. With a sugar content exceeding 30 % by weight : ex b) Other :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons ex II . With a sugar content exceeding 13 % but not exceeding 30 % by weight :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons ex III . Other :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples, melons and watermelons 6 % + (L) 6% 6 % + (L) 6% 19 % + (L) 19 % + (L) 19 % 8 % + (L) 8 % + (L) 8% 30. 12 . 85 Official Journal of the European Communities No L 352/219 Order No CCT heading No Description Rate of duty 20.06 12 % (*)52.2330 52.2340 52.2350 52.2360 6% 14 % (*) 6% 52.2370 0% 52.2380 52.2390 Fruit , otherwise prepared or preserved, whether or not containing added sugar or spirit : A. Nuts (including ground-nuts), roasted , in immediate packings of a net capacity : 1 . Of more than 1 kg :  Almonds , walnuts and hazelnuts  Other II . Of 1 kg or less :  Almonds , walnuts and hazelnuts  Other B. Other : I. Containing added spirit : a) Ginger b) Pineapples, in immediate packings of a net capacity : 1 . Of more than 1 kg : aa) With a sugar content exceeding 1 7 % by weight bb) Other 2 . Of 1 kg or less : aa ) With a sugar content exceeding 19% by weight bb) Other c) Grapes : 1 . With a sugar content exceeding 13 % by weight . . 2 . Other d) Peaches, pears and apricots, in immediate packings of a net capacity : 1 . Of more than 1 kg : aa) With a sugar content exceeding 1 3 % by weight bb) Other 2 . Of lkg or less : aa) With a sugar content exceeding 1 5 % by weight bb) Other e) Other fruits : ex 1 . With a sugar content exceeding 9 % by weight , excluding cherries ex 2 . Other, excluding cherries f) Mixtures of fruit : 1 . With a sugar content exceeding 9 % by weight . . . 2 . Other 10 % + (L) 10% 10 % + (L) 10% 25% + (L) 25% 52.2400 52.2410 52.2420 52.2430 52.2440 52.2450 52.2460 52.2470 25% + (L) 25% 25 % + (L) 25% 25 % + (L) 25% 25 % + (L) 25% 52.2480 52.2490 52.2500 52.2510 No L 352/220 Official Journal of the European Communities 30. 12 . 85 Order No CCT heading No Description Rate of duty 20.06 (cont 'd) B. II . Not containing added spirit : a) Containing added sugar, in immediate packings of a net capacity of more than 1 kg : 2 . Grapefruit segments 3 . Mandarins (including tangerines and satsu ­ mas); Clementines, wilkings and other similar citrus hybrids 4. Grapes 52.2520 52.2530 52.2540 10 % + (L) 19 % + (L) (*) 18 % + (L) (*) ex 8 . Other fruits :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples , melons and watermelons52.2550 52.2560 Tamarind (pods, pulp) 6 % + (L) 7 % + (L) 52.2570 9 % + (L) 9 . Mixtures of fruit : ex aa) Mixtures in which no single fruit ex ­ ceeds 50 % of the total weight of the fruits :  Mixtures of two or more fruits fall ­ ing within heading Nos 08.01 , 08.08 B, E and F and 08.09 , exclud ­ ing melons and watermelons b) Containing added sugar, in immediate packings of a net capacity of 1 kg or less ; 2 . Grapefruit segments 3 . Mandarins (including tangerines and satsu ­ mas); Clementines, wilkings and other similar citrus hybrids 4. Grapes ex 8 . Other fruits :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09, excluding pineapples , melons and watermelons 52.2580 52.2590 52.2600 10 % + (L) 19 % + (L) (*) 19 % + (L) (*) 52.2610 7% + (L) 9 . Mixtures of fruit : ex aa) Mixtures in which no single fruit ex ­ ceeds 50 % of the total weight of the fruits :  Mixtures of two or more fruits fall ­ ing within heading Nos 08.01 , 08.08 B , E and F and 08.09, excluding melons and watermelons52.2620 7% + (L) 30. 12 . 85 Official Journal of the European Communities No L 352/221 Order No CCT heading No Description Rate of duty 20.06 (cont 'd) 52.2630 6% B. II . c) Not containing added sugar, in immediate packings of a net capacity : 1 . Of 4,5 kg or more : ex dd) Other fruits :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons . ex ee) Mixtures of fruit :  Mixtures of two or more fruits falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding melons and watermelons, in which no single fruit exceeds 50 % of the total weight of the fruits 2 . Of less than 4,5 kg : ex bb) Other fruit and mixtures of fruit :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples , melons and watermelons .  Mixtures of two or more fruits falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding melons and watermelons , in which no single fruit exceeds 50 % of the total weight of the fruits 52.2640 9% 52.2650 6% 52.2660 10% 20.07 Free Fruit juices (including grape must) and vegetable juice , whether or not containing added sugar, but unfermented and not containing spirit : A. Of a density exceeding 1,33 g/cm3 at 20 ° C : III . Other : ex a) Of a value exceeding 30 ECU per 100 kg net weight :  Fruit falling within subheading 08.01 A  Fruit falling within subheading 08.02 D  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding dates, pineapples , melons and watermelons ex b) Other  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineap ­ ples , melons and watermelons  Fruit falling within subheading 08.02 D 28% 52.2670 52.2680 52.2690 8% 52.2700 52.2710 8 % + (L) 28% + (L) No L 352/222 Official Journal of the European Communities 30. 12 . 85 Order No CCT heading No Description Rate of duty 20.07 (cont 'd) 8% 13 % (*) 52.2740 52.2750 52.2760 52.2770 52.2780 13 % (*) 17 % + (L) (*) 17 % (*) 8% 17% 52.2790 52.2800 52.2810 52.2820 B. Of a density of 1,33 g/cm3 or less at 20 ° C : II . Other : a) Of a value exceeding 30 ECU per 100 kg net weight : 2 . Grapefruit juice 3 . Lemon juice or other citrus juices : ex aa) Containing added sugar :  Excluding lemon juice ex bb) Other :  Excluding lemon juice 4. Pineapple juice : aa) Containing added sugar bb) Other 6 . Other fruit and vegetable juices : ex aa) Containing added sugar :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09, excluding pineapples , melons and watermelons .  Other, excluding apricot and peach juices ex bb) Other :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09, excluding pineapples , melons and watermelons .  Other, excluding apricot and peach juices 7 . Mixtures : ex bb) Other, excluding mixtures containing, either separately or together, over 25 % of grape , citrus fruit, pineapple, apple, pear, tomato , apricot or peach juice : 11 . Containing added sugar 22 . Other b) Of a value of 30 ECU or less per 100 kg net weight : 2 . Grapefruit juice : aa) With an added sugar content exceeding 30 % by weight bb) Other 4. Other citrus fruit juices : aa) With an added sugar content exceeding 30 % by weight bb) With an added sugar content of 30 % or less by weight cc) Not containing added sugar 8% 18% 52.2830 52.2840 17 % (*) 1 8 % (*) 52.2850 52.2860 8 %+ (L) 8% 14 % + (L) (*)52.2870 52.2880 52.2890 14 % (*) 15 % (*) 30. 12 . 85 Official Journal of the European Communities No L 352/223 Order No CCT heading No Description Rate of duty 20.07 (cont 'd) 52.2900 52.2910 52.2920 17 % + (L) (*) 17 % (*) 17 % (*) 52.2930 52.2940 8 % + (L) 17 % + (L) B. II . b) 5 . Pineapples juice : aa) With an added sugar content exceeding 30 % by weight bb) With an added sugar content of 30 % or less by weight cc) Not containing added sugar 7 . Other fruit and vegetable juices : ex aa) With an added sugar content exceeding 30 % by weight :  Of fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09, excluding pineapples, melons and watermelons  Other, excluding apricot and peach juices ex bb) Within an added sugar content of 30 % or less by weight :  Of fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples, melons and watermelons  Other, excluding apricot and peach juices ex cc) Not containing added sugar :  Of fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples , melons and watermelons  Other, excluding apricot and peach juices 8 . Mixtures : ex bb) Other, excluding mixtures containing, either separately or together, over 25 % of grape , citrus fruit , pineapple, apple, pear, tomato, apricot or peach juice : 1 1 . With an added sugar content exceed ­ ing 30 % by weight 22 . With an added sugar content of 30% or less by weight 33 . Not containing added sugar 8% 17% 52.2950 52.2960 8%52.2970 52.2980 18% 52.2990 52.3000 52.3010 17 % + (L) (*) 17 % (*) 1 8 % (*) 21.02 52.3020 9% Extracts , essences or concentrates , of coffee, tea or mate and pre ­ parations with a basis of those extracts , essences or concentrates ; roasted chicory and other roasted coffee substitutes and extracts , essences and concentrates thereof : ex A. Essences or concentrates of coffee B. Extracts , essences or concentrates of tea or mate and pre ­ parations with a basis of those extracts , essences or concen ­ trates C. Roasted chicory and other roasted coffee substitutes : II . Other 52.3030 Free 52.3040 2 % -(- vc No L 352/224 Official Journal of the European Communities 30. 12 . 85 Order No CCT heading No Description Rate of duty 21.02 (cont 'd) 52.3050 21.03 52.3060 52.3070 52.3080 2 .04 52.3090 52.3100 52.3110 21.05 52.3120 52.3130 D. Extracts , essences and concentrates of roasted chicory and other roasted coffee substitutes : II . Other Mustard flour and prepared mustard : A. Mustard flour, in immediate packings of a net capacity : I. Of 1 kg or less II . Of more than 1 kg B. Prepared mustard Sauces ; mixed condiments and mixed seasonings : B. Sauces with a basis of tomato puree ex C. Other :  Products with a tomato ketchup basis  Other, excluding sauces with a vegetable oil basis Soups and broths , in liquid, solid or powder form ; homogenized composite food preparations : A. Soups and broths , in liquid , solid or powder form B. Homogenized composite food preparations Natural yeasts (active or inactive); prepared baking powders : A. Active natural yeasts : I. Culture yeast II . Baker's yeast : a) Dried b) Other III . Other B. Inactive natural yeasts : I. In tablet , cube or similar form, or in immediate packings of a net capacity of 1 kg or less II . Other C. Prepared baking powders Food preparations not elsewhere specified or included : A. Cereals in grain or ear form, pre-cooked or otherwise pre ­ pared : I. Maize II . Rice III . Other 2 % + vc Free Free 7% 6% 7% 5% 11 % 17 % 8% 4 % -I- vc 4 % + vc 10% 6% Free 3% 3 % + vc 3 % + vc 2 % + vc 21.06 52.3140 52.3150 52.3160 52.3170 52.3180 52.3190 52.3200 21.07 52.3210 52.3220 52.3230 30. 12 . 85 Official Journal of the European Communities No L 352/225 Order No CCT heading No Description Rate of duty 52.3250 52.3255 21.07 (cont'd) G. Other : I. Containing no milkfats or containing less than 1,5 % by weight of such fats : a) Containing no sucrose or containing less than 5 % weight of sucrose (including invert sugar expressed as sucrose): ex 1 . Containing no starch or less than 5% by weight of starch :  Palm tree cores  Dried plasma, obtained from the fresh blood of cattle added to citric sodium, con ­ taining 73,3 % or more but less than 90 % by weight of proteins 7% Free 52.3260 22.01 Waters, including spa waters and aerated waters ; ice and snow : A. Spa waters, natural or artificial ; aerated waters Free 52.3270 22.02 Lemonade, flavoured spa waters and flavoured aerated waters, and other non-alcoholic beverages , not including fruit and vege ­ table juices within heading No 20.07 : A. Not containing milk or milkfats 6% 52.3280 22.03 Beer made from malt 14% 52.3290 22.09 Spirits (other than those of heading No 22.08); liqueurs and other spirituous beverages ; compound alcoholic preparations (known as concentrated extracts ') for the manufacture of beverages : C. Spirituous beverages : V. Other, in containers holding : ex a) Two litres or less :  Tequilla, Pisco and Singani 1,30 ECU per hi per % vol of alcohol + 5 ECU per hi 52.3300 23.01 Flours and meals, of meat offals , fish , crustaceans or molluscs, un ­ fit for human consumption , greaves : B. Flours and meals of fish , crustaceans or molluscs Free (**) 52.3310 23.02 Bran , sharps and other residues derived from the sifting, milling or working of cereals or of leguminous vegetables : B. Of leguminous vegetables 3% 52.3320 23.06 Products of vegetable origin of a kind used for animal food, not elsewhere specified or included : B. Other Free No L 352/226 Official Journal of the European Communities 30 . 12 . 85 Order No CCT heading No Description Rate of duty 52.3330 52.3340 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : A. Fish or marine mammal solubles C. Other Free 3% 52.3350 52.3360 52.3370 52.3380 52.3390 24.02 Manufactured tobacco ; tobacco extracts and essences : A. Cigarettes B. Cigars C. Smoking tobacco D. Chewing tobacco and snuff E. Other, including agglomerated tobacco ; in the form of sheets or strip 82 % (*) 41 % (*) 100 % (*) 45 % (*) 18 % (*) Abbreviations (L): indicates that the goods referred to are subject to the levy system ; vc : indicates that the goods referred to are subject to a charge based on a variable component which is specified under the regulations concerning trade in certain goods resulting from the processing of agri ­ cultural products ; adf : indicates that additional duty may be levied on the flour content of the products concerned ; ads : indicates that additional duty may be levied on the sugar content of the products concerned . 30 . 12 . 85 Official Journal of the European Communities No L 352/227 ANNEX III List of developing countries and territories enjoying generalized tariff preferences (') A. INDEPENDENT COUNTRIES 208 Algeria 330 Angola 459 Antigua and Barbuda 528 Argentina 488 Guyana 424 Honduras 664 India 700 Indonesia 616 Iran 520 Paraguay 504 Peru 708 Philippines 644 Qatar 066 Romania 632 Saudi Arabia 248 Senegal 706 Singapore 453 Bahamas 640 Bahrain 469 Barbados 421 Belize 516 Bolivia 508 Brazil 612 Iraq 272 Ivory Coast 464 Jamaica 628 Jordan 806 Solomon Islands 728 South Korea 669 Sri Lanka 696 Kampuchea (Cambodia) 346 Kenya 812 Kiribati 636 Kuwait 604 Lebanon 268 Liberia 216 Libya 370 Madagascar 703 Brunei Darussalam 676 Burma 302 Cameroon 512 Chile 720 China 480 Colombia 318 Congo 436 Costa Rica 448 Cuba 600 Cyprus 460 Dominica 456 Dominican Republic 500 Ecuador 220 Egypt 428 El Salvador 815 Fiji 314 Gabon 276 Ghana 473 Grenada 416 Guatemala 701 Malaysia 228 Mauritania 373 Mauritius 412 Mexico 204 Morocco 366 Mozambique 803 Nauru 449 St Christopher and Nevis 465 St Lucia 467 St Vincent 492 Surinam 393 Swaziland 608 Syria 680 Thailand 472 Trinidad and Tobago 212 Tunisia 807 Tuvalu 647 United Arab Emirates 524 Uruguay 816 Vanuatu 484 Venezuela 690 Vietnam 048 Yugoslavia 322 Zaire 378 Zambia 382 Zimbabwe 432 Nicaragua 288 Nigeria 649 Oman 662 Pakistan 442 Panama 801 Papua New Guinea (') The code number preceding the name of each beneficiary country or territory is that given in 'Geonomenclature ' (Regula ­ tion (EEC) No 3431 /85 (OJ No L 326, 6 . 12 . 1985 , p. 17 ). No L 352/228 Official Journal of the European Communities 30. 12 . 85 B. COUNTRIES AND TERRITORIES dependent or administered, or for whose external relations Member States of the Community or third countries are wholly or partly responsible 808 American Oceania (') 802 Australian Oceania (Christmas Island , Cocos (Keeling) Islands, Heard Island and McDon ­ ald Islands, Norfolk Island) 413 Bermuda 357 British Indian Ocean Territory 463 Cayman Islands 529 Falkland Islands and Falkland dependencies 822 French Polynesia 044 Gibraltar 406 Greenland (2) 740 Hong Kong 743 Macao 377 Mayotte 476 Netherlands Antilles 809 New Caledonia and dependencies 814 New Zealand Oceania (Tokelau and Niue Islands ; Cook Islands) 813 Pitcairn 890 Polar regions (French Southern and Antarctic Territories, Australian Antarctic Territories , British Antarctic Territories) 329 St Helena and St Helena dependencies 454 Turks and Caicos Islands 457 Virgin Islands of the United States 81 1 Wallis and Futuna Islands 455 West Indies Note : The above lists may be amended subsequently to take account of changes in the interna ­ tional status of countries or territories . (') American Oceania includes : Guam, American Samoa (including Swain 's Island), Midway Islands, Johnston and Sand Islands , Wake Island and the Trust Territory of the Pacific Is ­ lands (the Caroline, Marianas and Marshall Islands). ( 2 ) As from the entry into force of the Treaty, signed in Brussels on 13 March 1984, amending the treaties establishing the European Communities with regard to Greenland or of interim mea ­ sures agreed in the Council . 30 . 12 . 85 Official Journal of the European Communities No L 352/229 ANNEX IV List of products mentioned in Article 1 (3) (a) Order No 57.0010 01.01 Live horses, asses, mules and hinnies 57.0020 01.04 A II Pure-bred breeding animals , goats, live (b) 57.0030 01.06 Other live animals 57.0040 02.01 A I Meat of horses , asses, mules and hinnies, fresh, chilled or frozen 57.0050 02.01 A 1 1 1 b) Meat of swine, other than domestic swine , fresh, chilled or frozen 57.0060 02.01 B II a) Offals of horses , asses , mules and hinnies, fresh, chilled or frozen 57.0070 02.01 B II b) Offals of bovine animals , fresh , chilled or frozen 57.0080 02.01 B II d ) Other offals , fresh , chilled or frozen 57.0090 02.04 Other meat and edible meat offals , fresh, chilled or frozen 57.0100 02.06 A , Horsemeat , salted , in brine or dried 57.0110 02.06 C I b) Offals of bovine animals , salted, in brine , dried or smoked 57.0120 02.06 C II b ) Offals of sheep and goats , salted , in brine, dried or smoked 57.0130 02.06 C III Other meat and edible meat offals , salted , in brine, dried or smoked 57.0140 CHAPTER 3 FISH , CRUSTACEANS AND MOLLUSCS 57.0150 04.05 A II Eggs in shell , other than poultry eggs, fresh or preserved 57.0160 04.06 Natural honey 57.0170 04.07 Edible products of animal origin, not elsewhere specified or included 57.0180 CHAPTER 5 PRODUCTS OF ANIMAL ORIGIN , NOT ELSEWHERE SPECIFIED OR INCLUDED 57.0190 CHAPTER 6 LIVE TREES AND OTHER PLANTS ; BULBS, ROOTS AND THE LIKE ; CUT FLOWERS AND ORNAMENTAL FOLIAGE 57.0200 07.01 A Potatoes , fresh or chilled 57.0210 07.01 F Leguminous vegetables, shelled or unshelled, fresh or chilled 57.0220 07.01 G III Horse-radish (Codilearia armoracia) (a) Agricultural products qualifying under the ordinary arrangements for exemption or total temporary suspen ­ sion of the Common Customs Tariff are only token entries . (b) Entry under this subheading is subject to conditions to be determined by the competent authorities . No L 352/230 Official Journal of the European Communities 30 . 12 . 85 Order No 57.0226 ex 07.01 K Asparagus , from 1 October to 31 January 57.0230 07.01 S Sweet peppers , fresh or chilled 57.0240 07.01 T Other vegetables, fresh or chilled 57.0250 07.02 B Other vegetables (whether or not cooked), preserved by freezing 57.0260 ex 07.03 Vegetables provisionally preserved in brine, in sulphur water or in other preser ­ vative solutions , but not specially prepared for immediate consumption , exclud ­ ing olives (07.03 A) 57.0270 07.04 A Onions, dried, dehydrated or evaporated, whole, cut, sliced, broken or in pow ­ der, but not further prepared 57.0280 ex 07.04 B Other dried , dehydrated or evaporated vegetables, whole, cut , sliced, broken or in powder, but not further prepared , excluding olives 57.0290 07.05 Dried leguminous vegetables , shelled , whether or not skinned or split 57.0300 07.06 B Other 57.0310 ex 08.01 Dates , bananas , coconuts , brazil nuts , cashew nuts , pineapples, avocados , man ­ goes , guavas and mangosteens , fresh or dried , shelled or not , excluding fresh bananas and fresh pineapples 08.02 B Mandarins ( including tangerines and satsumas); Clementines , wilkings and other similar citrus hybrids : 57.0313 ex I. Clementines , from 15 May to 15 September 57.0316 ex II . Other, from 15 May to 15 September 57.0320 08.02 D Grapefruit , fresh or dried 57.0330 08.02 E Other citrus fruit , fresh or dried 57.0340 08.05 D Pistachios, fresh or dried , shelled or not 57.0350 08.05 E Pecans , fresh or dried , shelled or not 57.0360 08.05 F Areca (or betel ) and cola, fresh or dried , shelled or not 57.0370 ex 08.05 G Other nuts , fresh or dried , shelled or not , excluding hazelnuts 57.0380 08.07 E Other stone fruit , fresh 57.0390 08.08 C Bilberries ( fruit of the species Vaccinium myrtillus) 57.0400 08.08 E Papaws , fresh 57.0410 08.08 F Other berries, fresh 57.0420 08.09 Other fruit , fresh 57.0430 08.10 Fruit (whether or not cooked), preserved by freezing, not containing added sugar, excluding strawberries 30. 12 . 85 Official Journal of the European Communities No L 352/231 Order No 57.0440 08.11 Fruit provisionally preserved (for example, by sulphur dioxide gas , in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption 57.0450 08.12 Fruit , dried , other than that falling within heading No 08.01 , 08.02 , 08.03 , 08.04 or 08.05 57.0460 08.13 Peel of melons and citrus fruit, fresh , frozen , dried, or provisionally preserved in brine , in sulphur water or in other preservative solutions 57.0470 CHAPTER 9 COFFEE, TEA, MATE AND SPICES 57.0480 10.06 A Rice for sowing (a) 57.0490 1 1 .04 A Flour of dried leguminous vegetables falling within heading No 07.05 57.0500 1 1.04 B Flour of the fruits falling within any heading in Chapter 8 57.0510 11.05 Flour, meal and flakes of potato 57.0520 1 1.08 B Inulin 57.0530 ex CHAPTER 12 OIL SEEDS AND OLEAGINOUS FRUIT ; MISCELLANEOUS GRAINS, SEEDS AND FRUIT ; INDUSTRIAL AND MEDICAL PLANTS ; STRAW AND FODDER ; EXCLUDING SUGAR BEET AND SUGAR CANE FALLING WITHIN HEADING No 12.04 57.0540 CHAPTER 13 LACS ; GUMS ; RESINS AND OTHER VEGETABLE SAPS AND EX ­ TRACTS 57.0550 CHAPTER 14 VEGETABLE PLAITING MATERIALS ; VEGETABLE PRODUCTS NOT ELSEWHERE SPECIFIED OR INCLUDED 57.0560 15.02 Fats of bovine cattle, sheep or goats , unrendered ; rendered or solvent-extracted fats (including 'premier jus ') obtained from those unrendered fats 57.0570 15.03 Lard stearin , oleastearin and tallow stearin ; lard-oil , oleo-oil and tallow oil , not emulsified or mixed or prepared in any way 57.0580 15.04 Fats and oils , of fish and marine mammals, whether or not refined 57.0590 15.05 Wool grease and fatty substances derived therefrom (including lanolin) 57.0600 15.06 Other animal oils and fats (including neat's-foot oil and fats from bones or waste) 57.0610 ex 15.07 Fixed vegetable oils , fluid or solid, crude, refined or purified, excluding olive oil falling within subheading 15.07 A 57.0620 15.08 Animal and vegetable oils , boiled, oxidized , dehydrated, sulphurized, blown or polymerized by heat in vacuum or in inert gas, or otherwise modified ( a) Entry under this subheading is subject to the conditions to be determined by the competent authorities . No L 352/232 Official Journal of the European Communities 30, 12 . 85 Order No 57.0630 15.10 Fatty acids ; acid oils from refining ; fatty alcohols 57.0640 15.11 Glycerol and glycerol lyes 57.0650 15.12 Animal or vegetable oils and fats , wholly or partly hydrogenated, or solidified or hardened by any other process, whether or not refined, but not further pre ­ pared 57.0660 15.13 Margarine, imitation lard and other prepared edible fats 57.0670 15.15 Spermaceti , crude , pressed or refined, whether or not coloured ; beeswax and other insect waxes, whether or not coloured 57.0680 15.16 Vegetable waxes, whether or not coloured 57.0690 15.17 A Degras 57.0700 15.17 B II Residues resulting from the treatment of fatty substances or animal or vegetable waxes, excluding products falling within subheading 15.17 B I 57.0710 16.02 A I Other prepared or preserved liver of goose or ducks 57.0720 16.02 B II Other prepared or preserved meat or meat offal or game or rabbit 57.0730 16.02 Bill Other prepared or preserved meat or meat offal , containing bovine meat or b ) 1 bb) offal , other products than those falling within subheading 16.02 B III b) 1 aa) 57.0740 16.02 B Other prepared or preserved meat or meat offal III b) 2 57.0750 16.03 Meat extracts , meat juices and fish extracts 57.0760 16.04 Prepared or preserved fish , including caviar and caviar substitutes 57.0770 16.05 Crustaceans and molluscs , prepared or preserved 57.0780 17.04 Sugar confectionery, not containing cocoa 57.0790 CHAPTER 18 COCOA AND COCOA PREPARATIONS 57.0800 CHAPTER 19 PREPARATIONS OF CEREALS, FLOUR OR STARCH ; PASTRY ­ COOKS' PRODUCTS 57.0810 ex CHAPTER 20 PREPARATIONS OF VEGETABLES, FRUIT OR OTHER PARTS OF PLANTS, excluding :  products falling within subheadings 20.07 A I a), A I b), 2 , B I a) 1 aa), B I a) 1 bb) 22 , B I b) 1 aa) 22 and B I b) 1 bb) 22  juice of pineapples , falling within subheadings 20.07 A III a) and A III b) 57.0820 ex CHAPTER 21 MISCELLANEOUS EDIBLE PREPARATIONS, EXCLUDING SUGAR SYRUPS FALLING WITHIN SUBHEADING 21.07 F 30 . 12 . 85 Official Journal of the European Communities No L 352/233 Order No 57.0830 ex CHAPTER 22 BEVERAGES, SPIRITS AND VINEGAR, EXCLUDING PRODUCTS FALLING WITHIN HEADINGS AND SUBHEADINGS No 22.04, 22.05 , 22.07 A AND 22.09 C I 57.0840 23.01 Flours and meals, of meat , offals , fish , crustaceans or molluscs, unfit for human consumption ; greaves 57.0850 23.02 B Bran , sharps and other residues derived from the sifting, milling or working of leguminous vegetables 57.0860 23.06 B Products of vegetable origin of a kind used for animal food , not elsewhere specified or included , other than those falling within subheading 23.06 A 57.0870 23.07 A Sweetened forage ; other preparations of a kind used in animal feeding : fish or marine mammal solubles 57.0880 23.07 C Sweetened forage ; other preparations of a kind used in animal feeding, other than those products falling within subheadings 23.07 A and B 57.0890 24.02 Manufactured tobacco ; tobacco extracts and essences No L 352/234 Official Journal of the European Communities 30 . 12 . 85 ANNEX V List of least-developed developing countries 660 Afghanistan 666 Bangladesh 284 Benin 675 Bhutan 391 Botswana 236 Burkina Faso 328 Burundi 306 Central African Republic 244 Chad 375 Comoros 338 Djibouti 310 Equatorial Guinea 334 Ethiopia 252 Gambia 260 Guinea 257 Guinea Bissau 452 Haiti 684 Laos 395 Lesotho 386 Malawi 667 Maldives 232 Mali 672 Nepal 240 Niger 652 North Yemen 247 Republic of Cape Verde 324 Rwanda 3 1 1 Sao Tome and Principe 355 Seychelles and dependencies 264 Sierra Leone 342 Somalia 656 South Yemen 224 Sudan 352 Tanzania 280 Togo 817 Tonga 350 Uganda 819 Western Samoa